     Case 3:17-cv-00791-DPJ-FKB Document 93 Filed 08/28/19 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         NORTHERN DIVISION


ROY HARNESS and
KAMAL KARRIEM

            Plaintiffs

v.                                    Civil Action No. 3:17-cv-791-DPJ-FKB

DELBERT HOSEMANN, Secretary of State
of Mississippi,

            Defendant


                             NOTICE OF APPEAL

     Plaintiffs Roy Harness and Kamal Karriem hereby notice their appeal to the

United States Court of Appeals for the Fifth Circuit from the August 7, 2019

judgment [doc. 92] of the district court in favor of the Defendant.




                                         1
    Case 3:17-cv-00791-DPJ-FKB Document 93 Filed 08/28/19 Page 2 of 3




August 28, 2019

                                        Respectfully submitted,



                                        s/ Robert B. McDuff
BETH L. ORLANSKY, MSB# 3938             ROBERT B. MCDUFF, MSB 2532
JEREMY EISLER, MSB# 5493                767 North Congress Street
MISSISSIPPI CENTER FOR                  Jackson, MS 39202
JUSTICE                                 (601) 969-0802
P.O. Box 1023                           rbm@mcdufflaw.com
Jackson, MS 39205-1023
(601) 352-2269                          ARMAND DERFNER
borlansky@mscenterforjustice.org        DERFNER & ALTMAN
jeisler@mscenterforjustice.org          575 King Street, Suite B
                                        Charleston, SC 29403
                                        (804) 723-9804
DAVID M. LIPMAN                         aderfner@derfneraltman.com
THE LIPMAN LAW FIRM                     PHV application to be filed
5915 Ponce de Leon Blvd.
Suite 44                                Counsel for Plaintiffs-Appellants
Coral Gables, Florida 33146
(305) 662-2600
dmlipman@aol.com

FRED L. BANKS JR, MSB# 1733
PHELPS DUNBAR
P.O. Box 16114
Jackson, MS 39236-6114
(601) 352-2300
fred.banks@phelps.com




                                    2
     Case 3:17-cv-00791-DPJ-FKB Document 93 Filed 08/28/19 Page 3 of 3




                          CERTIFICATE OF SERVICE

     I, Robert B. McDuff, hereby certify that on August 28, 2019 I electronically

filed the foregoing with the Clerk of Court using the ECF system which sent

notification of such filing to all counsel of record.


                                                        s/Robert B. McDuff




                                           3
